Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for correction of this examiner’s amendment was given in a telephone call with Minoru Kurose on August 4, 2021.

The application has been amended as follows: 

In the specification:

	Page 1, beneath “DESCRIPTION”, change the title to 
 		  --CONTAINER WITH PARALLEL PROTECTION MEMBERS--.

In the claims:

	   Claim 1, line 27, before “the fourth flat plate portion”, insert the following:
			        --the fourth flat plate portion and the fifth flat plate 
			        portion are respectively generally parallel with the sixth 
			     flat plat portion and the seventh flat plate portion so that--;
		  Line 28, after “four”, insert --respective--.	

	   Claim 2, line 2, after “four”, insert --respective--.

	 Claim 11, line 1, change “the protection member” to --each of the two 
			      protection members--.

	 Claim 12, line 1, before “protection”, insert --respective--;
		     Line 2, change “the protection member” to --each of the two 
			      protection members--;
		Lines 2-3, change “the protection sheet” to --each protection   
			      sheet--.

	  Cancel claim 13.

	 Claim 14, line 2, before “form”, insert --each--. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571)272-4555.  The examiner can normally be reached on Tues.-Fri. 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                

BPG
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736